Pitshke, J.,
(dissenting.) Appeal from judgment for plaintiff against defendant, recovered upon defendant’s undertaking given on an appeal from the supreme court to the court of appeals, which appeal was dismissed in the court of appeals, with costs. Ho postea upon the remittitur, as filed in the supreme court, was introduced in evidence; but, on the contrary, it appears on the trial that the remittitur had been returned to the court of ap*488peals under an order sending it back to the court of appeals, and such remittitur record was produced from the clerk’s office of the court of appeals by an assistant deputy-clerk thereof. The bill of costs taxed on the dismissal of the appeal was no part of a judgment roll. On the trial there was not shown any actual judgment granting to this plaintiff a “recovery” in the original case, as remitted to the court below, of the amount of the costs taxed; but only a transcript of a “docket” of an alleged judgment was adduced. No “roll” was produced from the supreme court. The remittitur in evidence came, not from the latter court, but from the files of the court of appeals, demonstrating that the “roll,” (in fact then belonging to an order returning it to the appellate court,) so far as in existence, was again and yet in and a record of the court of appeals, and hence utterly out of the supreme court at the time of the trial herein. In short, when produced and offered, it was not a record of the supreme court, but was removed therefrom for rehearing in the appellate court. Wilmerdings v. Fowler, 15 Abb. Pr. N. S. 86; Salmon v. Gedney, 75 N. Y. 483. To give proof of a judgment obtained, the “roll, ” or exemplification or sworn copy thereof, must be put in evidence, and its filing and location in the proper place also proven. The “docket entry” is not legal evidence of the existence of such judgment. Baker v. Kingsland, 10 Paige, 366; Lansing v. Russell, 3 Barb. Ch. 325. The correct practice is that the remittitur must be filed in the court below under an order making the remittitur the judgment or order of the court below; and a, postea judgment adjudicating in consonance with the remittitur, and, furthermore, adjudging the amount of costs taxed, must be annexed. See 2 Abb. New Pr. 1035; Wilkins v. Earle, 46 N. Y. 358; Rubber Co. v. Babcock, 1 Abb. Pr. 267. This not having been done, apparently, with respect to the remittitur, (produced as an undetermined record of the court of appeals,) the suit was commenced prematurely. In my opinion, therefore, the judgment appealed from should be reversed, with costs.